Ingram, Justice,
concurring specially.
Appellant complains inter alia, of the denial of a preliminary hearing to him in the murder case in which he was convicted and sentenced to life imprisonment. I have previously expressed my opinion that this court should vigorously enforce this valuable statutory right to an accused unless it is waived. See my dissent in Phillips v. Stynchcombe, 231 Ga. 430, 439 (202 SE2d 26). In that dissent, I. noted that I would require the habeas corpus trial court to determine if the denial of a commitment hearing had prejudiced the defendant at his subsequent trial.
The trial court in this case found specifically that appellant was not harmed by the failure to have a preliminary hearing. Additionally, the trial court stated in its findings, "There is no indication that the defense would have discovered anything at a preliminary hearing of which it was not already aware before trial.”
In view of these findings by the trial court and the other indications in the record that appellant was not prejudiced at his subsequent trial for murder by the absence of a commitment (preliminary) hearing, I concur in the judgment of the court in this case.
*75I am authorized to state that Mr. Justice Gunter concurs in what is said here.